First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 9 and 11 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 10 and 12-16 under 35 USC 112, first paragraph, scope of enablement is made moot by the cancellation of the instant claims.

The rejection of claims 9 and 11 under 35 USC 112, first paragraph, scope of enablement is withdrawn.

Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the disclosure as filed is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species). 
As recognized by MPEP § 608.04(a), “[n]ew matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).”
Here, the instant invention was amended to recite “a standard replacement dose of androgen”.  However, there is no recitation of or description of which is meant by a standard dose of androgen in the present specification.  In other words, the present specification lacks a written description of the limitation “a standard replacement dose of 

This is both a written description rejection and a new matter rejection.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are drawn to a method of “delaying progression of………mCRPC, wherein the treating inhibits progression of the mCRPC”.  There is a lack of antecedent basis for the recitation of “the treating”.
For this reason, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The rejection of claims 10 and 12-16 under 35 U.S.C. 103 over Lin (2009), Chen et al. (International Scholarly Research Network, 2011) and Wang et al. (Molecular Cancer, 2011) in combination is withdrawn.

The rejection of claims 9 and 11 under 35 U.S.C. 103 over Lin (2009), Chen et al. (International Scholarly Research Network, 2011) and Wang et al. (Molecular Cancer, 2011) in combination is maintained.
Lin demonstrated that patients with metastatic prostate cancer can be safely treated in clinical trials using high-dose exogenous testosterone (line 18-21). 
Chen et al. teaches vitamin D and analogs such as: 

    PNG
    media_image1.png
    225
    249
    media_image1.png
    Greyscale
(calcitriol), inhibits proliferation and invasiveness of prostate cancer cells in androgen-dependent LNCaP and androgen-independent PC-3 (a castration-resistant prostate cancer cell line) (see the entire article, especially Abstract; page 2, Fig. 1; page 3, Fig. 5; paragraphs 4-8). 
As recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

Thus, the combination of testosterone as taught by Lin and vitamin D (calcitriol) as taught by Chen for treatment of mCRPC in a subject in need would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).


For these reasons, the claimed invention is rendered obvious.

Response to Arguments
Applicant argues 
Lin et al. teaches that for testosterone administration to effective in CRPC patients the dose is at least three times the standard replacement dose;
Chen et al. describes the need for Vitamin D analogs because the effective doses of calcitriol are toxic; and
Wang et al. conclude that their data regarding intracellular signaling pathways in androgen dependent LNCaP cells indicate that Vitamin D3 and testosterone can synergistically enhance gene expression in LNCaP cells. Wang et al. speculate that an androgen/Vitamin D combination could be used in sensitizing prostate cancer cells to chemotherapy or other treatment but say nothing to imply that the androgen/Vitamin D combination is therapeutic on its own. 
According to applicant, the combined teachings of the cited references would not have suggested to one of skill that a combination of a non-toxic calcitriol and androgen would be an effective treatment for CRPC. The combination of references either does 
First, the claims do not recite any amounts and, thus, the references cannot teach away from the claimed dosages.  
Second, the present specification discloses doses between 0.001 mg/kg and 100 mg/kg:
[0007] For the compounds of the present invention, alone or as part of a pharmaceutical composition, such doses are between about 0.001 mg/kg and 100 mg/kg body weight, between about 1 and 100 g/kg body weight, or between 1 and 10 g/kg body weight.
Therefore, for a 70 kg person, the dose of testosterone can be as high as 7 grams.
Third, 103 rejection is based on the teachings in the art in combination with the level of skill of the ordinary artisan in the art at the time of the present invention.  
Here, the ordinary artisan would be a doctor (MD).  Based on the level of skill of said ordinary artisan and the teachings in the art, determining the amount(s) of testosterone and calcitriol that would result in optimum treatment would require only routine experimentation.  
Additionally, it would have been obvious to said skilled artisan that combination therapy might not require the same amounts of each of the active ingredients when utilized alone.  In other words, it would have been obvious to said skilled artisan to determine the amount(s) of the drugs in the combination that would result treatment of mCRPC with little or no adverse effect.
Lastly, applicant argues Wang says nothing to imply that the androgen/Vitamin D 

Wang notes:

    PNG
    media_image3.png
    195
    332
    media_image3.png
    Greyscale
(see page 2, Results).  Therefore, contrary to applicant’s argument, the reference does imply the combination would have therapeutic effect, i.e., reduction of prostate cancer cells growth.  Thus, in combination with Lin and Chen, the use of testosterone and vitamin D for treatment of mCRPC is rendered prima facie obvious.
For these reasons, the rejection claims 9 and 11 under 35 U.S.C. 103 over Lin (2009), Chen et al. (International Scholarly Research Network, 2011) and Wang et al. (Molecular Cancer, 2011) in combination is maintained.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628